DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office cation:
Lelong et al. (US 20010026637 A1, hereinafter “Lelong”)
Akselrod-Ballin et al. (US 10223610 B1, hereinafter “Ballin”)
Lure (US 20050084178 A1, hereinafter “Lure”)
Pekelny et al. (US 20210027107 A1, hereinafter “Pekelny”).
Tan et al. (CN 109740539 A, hereinafter “Tan”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lelong et al. (US 20010026637 A1, hereinafter “Lelong”) in view of Akselrod-Ballin et al. (US 10223610 B1, hereinafter “Ballin”) and in view of Lure et al. (US 20050084178 A1, hereinafter “Lure”) and in view of Pekelny et al. (US 20210027107 A1, hereinafter “Pekelny”).
Regarding claims 1, 12 and 20:
Lelong teaches a system for biomedical image analysis (Lelong abstract [0001]-[0003], where Lelong teaches a processing method, non-transitory computer readable medium and system for 3-D geometrical modeling of the Spine to perform evaluation and diagnostic related to scoliosis), comprising:
a communication interface configured to receive a plurality of unannotated biomedical images, the biomedical images including a first image and a second image being acquired in a
pair by an image acquisition device (Lelong [0011, [0027], figs. 1 and 4, where Lelong teaches receiving at least a first and a second images data of two R-ray views, provided for instance by a medical examination apparatus 150); and
(Lelong [0011, [0016], [0027], figs. 1 and 4, the system and method comprises processors), configured to:
determine that the first image is in a first view and the second image is in a second view;
process the first image of the plurality of unannotated biomedical images in a first processing modules designed for an orientation (Lelong [0011, [0016], [0018], [0027], figs. 1 and 4, Lelong teaches determining the view of each image and assigned coordinate accordingly);
process the second image of the plurality of unannotated biomedical images to comprising processing modules designed for the second view (Lelong [0011, [0016], [0018][0027], figs. 1 and 4, Lelong teaches using processing module to process the first image);
process the first image and the second image, wherein the first set of processing modules share processing parameters with the second set of processing modules (Lelong [0011, [0016], [0018] [0027], figs. 1 and 4, Lelong teaches using processing module to process the second image and at least some  parameters are shared among the processing modules such as the Z coordinate axis); and
provide a diagnostic output based on the processing of the first image and the second image (Lelong [0022]-[0024], where Lelong teaches providing diagnostic such as scoliosis based on the analysis of the first and the second image).
Lelong fails to explicitly taches assigning the first image to ta first processing path and assigning the second image to a second processing path where each path uses a neural network model and the network models share parameters. 
However, performing parallel processing on different images or image slices using different path is well-known and would have been obvious in order to take advantage of the parallel processing features of current processors. Furthermore, Ballin in the same line of (Ballin col. 5 lines 44-62, col. 12 lines 61-col. 13 line 21, col. 13 line 52-col. 14 line 11, figs. 6 and 7). And Lure further teaches obtaining a plurality of chest x-rays image set and processing thing using different path. Where different path can be taking using corresponding module based on the front view image or lateral view image and images parameters can be shared between the modules in each path. (Lure [0029]-[0032], figs. 1-8).
	Therefore, taking the teachings of Lelong, Ballin and Lure as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to obtain unannotated pair of image, determining attributes associated with each image such as the view of the image was taken and process each image via different path, such that each path can be adapted to each particular image. 
The combination above fails to explicitly teach wherein the first set of processing modules and the second set of processing modules are jointly trained by jointly adjusting model parameters at least partially shared by the first set of processing modules and the second set of processing modules to minimize a joint loss.
However, Pekelny in the same line of endeavor teaches an image processing method and system where a plurality of images are processing using different path wherein each path uses modules comprising a deep neural network (DNN) model with common parameters (content creation or generation and rendering parameter such as texture, lighting, blurring, contrast, and (Pekelny [0024]-[0025], [0028], [0034], figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a joint loss function to train the models such that they have similar and or share model parameters, in order to optimize the parameters and match each path in term of prediction and/or how the predictions are arrived (Pekelny [0025]


Regarding claims 2 and 13:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the at least one processor is further configured to:
in the first processing path, process the first image using a first multi-scale localization
learning model to determine a first set of multi-scale bounding boxes; and
in the second processing path, process the second image using a second multi-scale localization learning model to determine a second set of multi-scale bounding boxes, wherein the first multi-scale localization learning model and the second multi-scale localization module share a first subset of the processing parameters (Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7; Lure [0029]-[0032], figs. 1-8).
Regarding claims 3 and 14
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the at least one processor is further configured to:
in the first processing path, process the first set of multi-scale bounding boxes using a first image classification learning model to determine at least one first feature map; and

a second image classification Learning model to determine at least one second feature map; and
aggregate the first feature map and the second feature map, wherein the first image classification Learning model and the second image classification Learning model share a second subset of the processing model parameters (Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7).
Regarding claims 4 and 15:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the at least one processor is further configured to:
perform a joint disease prediction based on the aggregated feature maps (Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7).
Regarding claims 5 and 16:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the at least one processor is further configured to:
Determining a disease probability based on the joint disease prediction; and
determine the diagnostic output based on the disease probability and further based on
the first set of multi-scale bounding boxes and the second set of multi-scale bounding boxes (Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7).
Regarding claims 6 and 17:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the diagnostic output comprises a two-dimensional or three-dimensional image, wherein the two-dimensional or three-dimensional image has an area or volume tagged with a human-readable ( Lelong [0022]-[0024], Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7; Lure [0029]-[0032], figs. 1-8).
Regarding claim 9:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the diagnostic output comprises at least one of an identification of a thoracic disease, an anatomical structure, or a support device (Lelong [0022]-[0024], Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7; Lure [0029]-[0032], figs. 1-8).
Regarding claim 10:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the unannotated biomedical images comprise unannotated chest x-ray images (Lelong [0022]-[0024], Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7; Lure [0029]-[0032], figs. 1-8).
Regarding 11:
Lelong in view of Ballin, in view of Lure  and in view of Pekelny teaches wherein the first view is a frontal view and the second view is a lateral view (Lelong [0022]-[0024], Ballin col. 4 lines 1-26, col. 4 lines 33-67, col. 9 line 46-col. 10 line 23, figs. 6 and 7; Lure [0029]-[0032], figs. 1-8).


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lelong et al. (US 20010026637 A1, hereinafter “Lelong”) in view of Akselrod-Ballin et al. (US 10223610 B1, hereinafter “Ballin”), in view of Lure (US 20050084178 A1, hereinafter “Lure”) in view of Pekelny et al. (US 20210027107 A1, hereinafter “Pekelny”) and in view of Tan et al. (CN 109740539 A, hereinafter “Tan”)

Regarding claims 7 and 18:
Lelong in view of Ballin, in view of Lure and in view of Pekelny teaches all the limitations of this claim except wherein the at least one processor is configured to determine the first view and the second view using a series of convolution blocks with inter-connecting residual connections, trained to classify the biomedical image into the first view and the second view according to orientation of the biomedical images.
	However, Tan teaches a Multi-view Three-dimensional model feature extracting method based on block convolution neural network where the image view is retrieve using convolution layer with residual error (Tan [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the claim invention by determining the view of each image using block convolution interconnected and classify each image based on the view in order to make used of the residual error calculation, and to achieve better performance in retrieving the view by allowing the input of any image in any view without labeling the image before end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 18, 2022